Per curiam.
In view of the allegations of the parties, the minutes of the pretrial conference, the findings of fact and conclusions of law of the lower court, the evidence introduced at the *146trial, and the applicable rules of law, we hold that this appeal is wholly without merit. This appeal is frivolous and has unnecessarily occupied the attention of this Court. Since appellant has acted with obstinacy in taking an appeal in the present case, the sum of $400 is hereby imposed on it as attorney’s fees, on appeal, to be paid to the appellee. (32 L.P.R.A. § 1461.)